ORDER ON MOTION FOR STAY
PER CURIAM.
Appellant files a motion to stay the final order of the Department of Professional Regulation, Board of Psychological Examiners (Board), pending this appeal. We deny the motion for stay.
The final order of the Board, among other things, placed appellant’s license on probation for two years with specific restrictions. In support of his motion for stay pending appeal, appellant cites to Section 120.68(3), Florida Statutes, which states that “if the agency decision has the effect of suspending or revoking a license, super-sedeas shall be granted as a matter of right....” The final order of the Board neither suspended nor revoked the appellant’s license, accordingly, the automatic stay provision of Section 120.68(3), is not applicable. The motion for stay is denied.
ERVIN, WENTWORTH and BARFIELD, JJ., concur.